     Case 1:21-cv-01063-NONE-SAB Document 13 Filed 09/01/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                         EASTERN DISTRICT OF CALIFORNIA
10

11   PANGNHIA VUE, individually, and            No. 1:21-cv-01063-NONE-SAB
     on behalf of all others similarly
12   situated,                                  ORDER AMENDING BRIEFING
                                                SCHEDULE ON DEFENDANT’S
13                   Plaintiff,                 MOTION TO DISMISS
14         vs.                                  Current Date: September 16, 2021
                                                Time:         9:30 a.m.
15   PENTAGON FEDERAL CREDIT                    Courtroom: 4
     UNION, and DOES 1 through 100,                           2500 Tulare Street
16   inclusive,                                               Fresno, CA 93721
17                   Defendants.                Judge: Hon. Dale A. Drozd
18

19

20          On August 27, 2021, Plaintiff PANGNHIA VUE and Defendant
21   PENTAGON FEDERAL CREDIT UNION (collectively, the “Parties”), filed a
22   Joint Stipulation Regarding Defendant Pentagon Federal Credit Union’s Motion to
23   Dismiss and to Amend the Briefing Schedule. The Court hereby GRANTS the
24   parties’ joint stipulation.
25          GOOD CAUSE APPEARING, IT IS HEREBY ORDERED that: (i) the
26   current briefing schedule on Defendant’s re-filed Motion to Dismiss is vacated; (ii)
27   Plaintiff shall file and serve her opposition to Defendant’s Motion Dismiss on or
28   before September 23, 2021; (iii) and Defendant shall file and serve its reply in

                                                1
             ORDER AMENDING BRIEFING SCHEDULE ON DEFENDANT’S MOTION TO DISMISS
     Case 1:21-cv-01063-NONE-SAB Document 13 Filed 09/01/21 Page 2 of 2


 1   support of its Motion Dismiss on or before October 7, 2021. No hearing will be
 2   scheduled, and the matter will be decided on the papers pursuant to the standing order
 3   re judicial emergency. (Doc. No. 5-1.) The parties are warned that civil motions and
 4   trials set before district judges in this district are likely to experience significant delays
 5   due to judicial resource shortages. The parties are encouraged to reconsider
 6   consenting to magistrate judge jurisdiction over this action for all purposes.
 7
     IT IS SO ORDERED.
 8

 9      Dated:    August 30, 2021
                                                     UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                    2
             ORDER AMENDING BRIEFING SCHEDULE ON DEFENDANT’S MOTION TO DISMISS
